Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  Any replacement drawings required below should be filed as a response to this Office action and should NOT be filed as an amendment under 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election
In the written response of 4/27/22 applicant made the following election with traverse:
Group I: Embodiment 1: Figs. 1.1-1.7 = ELECTED
Group II: Embodiment 2 = Figs. 2.1-2.8 canceled
Group III: Embodiment 3 = Figs. 3.1-3.8 canceled 
Group IV: Embodiment 4 = Figs. 4.1-4.8 canceled 
Group V: Embodiment 5 = Figs. 5.1-5.8 canceled 
Group VI: Embodiment 6 = Figs. 6.1-6.8 canceled 
 
 

Applicant's election of Group I with traverse is acknowledged.  Applicant's argument in traversal of the restriction requirement is that because the groups are directed to the same function or have a similar appearance and would, therefore, be searched together that they should not be subject to restriction. While this standard may apply to a utility application where the multiple claims may protect multiple inventions, the standard is quite different for design applications. As only a single claim protecting a single invention may be included in a design patent, only patentably indistinct designs, considered to be a single invention, may be included in a design patent. Therefore, the embodiments filed in this application could not be protected by the single formal design claim. Applicant is referred to MPEP § 1504.05(A & B), which sets forth the legal support for a restriction requirement in design applications.  
Further, applicant’s arguments are not found to be convincing because a design patent is not concerned with an inventive concept, but rather the ornamental design, the visual appearance, of the invention, as defined by a single claim. 
Accordingly, the restriction requirement is made FINAL.
The drawing figures of the canceled figures are summarily canceled as well.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Swiss Confederation on 1/24/20.  It is noted, however, that applicant has not filed a certified copy (original with seal and ribbon, as applicable- digital copies are not acceptable) of the Swiss application as required by 35 U.S.C. 119(b). A foreign priority claim must comply with 119(a)-(d) & 172, whether or not it was made in the international phase.  This is a statutory requirement of 35 USC 386(b).
Title
The title is objected to for the following reasons:
A. In the claim it refers to “thermostats” and “room sensors.” As a design claim is directed to a single claim, the use of the plural is incorrect, as is referring to two different items of manufacture.
B. The title is inconsistent throughout the application.
In light of applicant’s election, and the fact that the title in the original filing papers is “Thermostat,” examiner has amended the title throughout the application, original Oath and Declaration excepted, to read:
-- Thermostat --
Specification
A. The wording reading [3.-6. Room sensor] is objected to because it describes non-elected figures. It has been canceled by examiner.
The wording reading [1.-2. Thermostat] has been amended by examiner to match applicant’s election, and now reads: --  1. Thermostat -- 
B. The specification has been amended to provide descriptions for the figures as follows: 
--  1.1 Rear perspective
1.2 Right side
1.3 Rear
1.4 Left side
1.5 Bottom
1.6 Front perspective
1.7 front
1.8 Top --
Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232.  The examiner can normally be reached on 9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 4, 2022
/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922